Authority of the Office of Government Ethics to Issue
                                       Touhy Regulations
             The Office of Government Ethics may not issue Touhy regulations pursuant to 5 U.S.C. § 301 because
               OGE is not an “executive department” within the meaning of section 301.
             OGE may issue Touhy regulations, insofar as they concern the production of agency records, pursuant
               to 44 U.S.C. § 3102.
             OGE may issue regulations concerning the appearance of agency employees as witnesses on official
               matters, pursuant to the implied authority of OGE’s organic statute, 5 U.S.C. app. § 401.

                                                                                                 January 18, 2001

                                     MEMORANDUM OPINION FOR THE DIRECTOR
                                        OFFICE OF GOVERNMENT ETHICS

                The Office of Government Ethics (“OGE”) has asked for our opinion whether
             section 301 of title 5, United States Code, authorizes it to issue what are common-
             ly referred to as Touhy regulations. 1 Those regulations govern agency procedures
             for the production of official files, documents, records, and information, and for
             the appearance of agency employees as witnesses on official matters, in connec-
             tion with legal proceedings in which the agency is not a party. 2 We conclude that
             section 301 does not authorize OGE to issue such regulations. We further con-
             clude, however, that OGE may issue Touhy regulations concerning the production
             of agency records pursuant to section 3102 of title 44, United States Code. With
             respect to Touhy regulations concerning employee testimony on official matters,
             we believe that OGE may issue them pursuant to the implied authority conferred
             on it by its organic statute, 5 U.S.C. app. § 401 (1994 & Supp. V 1999).

                                                               I.

                In United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), the Supreme
             Court addressed the question whether the Department of Justice could issue a
             regulation governing the production of its official files, documents, records, and
             information pursuant to 5 U.S.C. § 22, the precursor to 5 U.S.C. § 301 (1994). In
             particular, this regulation required all officers and employees of the Department to
             refrain from disclosing any official papers, even in response to a subpoena duces

                  1
                    These regulations derive their name from the Supreme Court case United States ex rel. Touhy v.
             Ragen, 340 U.S. 462 (1951), which upheld the authority of the Department of Justice to issue
             regulations governing the production of official files, documents, records, and information pursuant to
             5 U.S.C. § 22, the precursor to 5 U.S.C. § 301.
                  2
                    Memorandum for Randolph D. Moss, Acting Assistant Attorney General, Office of Legal Coun-
             sel, from Stephen D. Potts, Director, United States Office of Government Ethics, Re: Authority to Issue
             Touhy Regulations (July 13, 1999) (“Potts Memorandum”).




                                                              13




227-329 VOL_25_PROOF.pdf 23                                                                                   10/22/12 11:10 AM
                              Opinions of the Office of Legal Counsel in Volume 25


         tecum ordering their production, except at the express direction of the Attorney
         General. Id. at 463 n.1. Without addressing the question whether the Attorney
         General himself could refuse to produce such documents, the Court held that the
         Attorney General could validly withdraw from his subordinates the power to
         release department papers. See id. at 467-68. Pointing to, among other things, the
         “obvious” usefulness and need for centralizing disclosure determinations, the
         Court stated that “it was appropriate for the Attorney General, pursuant to the
         authority given him by 5 U.S.C. § 22, to prescribe regulations not inconsistent
         with law for ‘the custody, use, and preservation of the records, papers, and
         property appertaining to’ the Department of Justice, to promulgate [the regula-
         tion].” Id. at 468; see also Boske v. Comingore, 177 U.S. 459, 469-70 (1900)
         (concluding that the Secretary of Treasury had authority pursuant to the precursor
         to 5 U.S.C. § 22 to prescribe regulations withdrawing from employees control over
         departmental records, while stating “great confusion might arise in the business of
         the Department if the Secretary allowed the use of records and papers in the
         custody of collectors to depend upon the discretion or judgment of subordinates”).
             At issue here is whether OGE may prescribe such regulations. Applicable to
         legal proceedings in which OGE is not a party, OGE’s contemplated Touhy
         regulations 3 would govern employee conduct with respect not only to requests for
         the production of official files, documents, records, and other information, but also
         to requests for the testimony of employees on official matters. 4 The current version
         of the statute relied upon by the Department of Justice to issue such regulations,
         5 U.S.C. § 301, provides, in relevant part, “The head of an Executive department
         or military department may prescribe regulations for the government of his
         department, the conduct of its employees, the distribution and performance of its
         business, and the custody, use, and preservation of its records, papers and proper-
         ty.” A note to section 301 states that the definition of the words “Executive
         department” is coextensive with the definition of the same in section 101 of title 5,
         United States Code. 5 U.S.C. § 301 note (2000). You have asked whether OGE,
         which is not among the executive departments enumerated in section 101, may
         nonetheless issue Touhy regulations under section 301 or any other source of
         authority.




             3
              On March 20, 2000, OGE faxed to this Office a draft version of its proposed Touhy regulations.
             4
              The Supreme Court in Touhy did not address the validity of the latter type of regulation, which
         would govern employee compliance with requests for official testimony. In its memorandum seeking
         our opinion, OGE assumes that the those portions of its regulation governing testimony would be
         authorized by 5 U.S.C. § 301. In light of our conclusion that section 301 does not apply to OGE, we
         need not address that question.




                                                         14




227-329 VOL_25_PROOF.pdf 24                                                                                10/22/12 11:10 AM
                         Authority of the Office of Government Ethics to Issue Touhy Regulations


                                                           II.

                The authority of OGE to issue Touhy regulations under 5 U.S.C. § 301 turns on
             the meaning of the words “Executive department.” Section 101 of title 5, United
             States Code, which was enacted as part of the same bill that enacted section 301,
             defines “Executive department” to include the Departments of State, Treasury,
             Defense, Justice, Interior, Agriculture, Commerce, Labor, Health and Human
             Services, Housing and Urban Development, Transportation, Energy, Education,
             and Veterans Affairs. See Act of Sept. 6, 1966, Pub. L. No. 89-554, 80 Stat. 378.
             The definition does not include OGE.
                Several factors support the conclusion that the definition of “Executive depart-
             ment” in section 101 applies to that term as it is used in section 301. First, as
             mentioned above, section 101 and 301 were enacted as part of the same bill, Pub.
             L. No. 89-554, 80 Stat. 378 (1966). Second, section 301 follows shortly after
             section 101 in part I of title 5. Third, following a table illustrating that the
             derivation of 5 U.S.C. § 301 is 5 U.S.C. § 22, the revision notes explain that “[t]he
             words ‘Executive department’ are substituted for ‘department’ as the definition of
             ‘department’ applicable to this section is coextensive with the definition of
             ‘Executive department’ in section 101.” 5 U.S.C. § 301 note (2000). While
             revision notes are not conclusive evidence of congressional intent, see Newman-
             Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 n.4 (1989), we may nonetheless
             accord them substantial weight. See, e.g., Alaska v. Native Vill. of Venetie Tribal
             Gov’t, 522 U.S. 520, 530 (1998). Absent any indication to the contrary, we thus
             believe that the appropriate definition for the term “Executive department” in
             section 301 is found in section 101.
                In its memorandum, OGE states that “any executive agency, whether specifi-
             cally listed among the executive agencies in 5 U.S.C. § 101 or not, should be
             covered by section 301 and should have the authority to issue [Touhy] regulations
             just as a matter of common sense administrative practice.” Potts Memorandum at
             4. Although it would no doubt have been sensible for Congress to have conferred
             such authority on agencies in section 301, Congress used the words “Executive
             department” in that provision, yet in other provisions of the bill enacting section
             301 it used the term “agency,” see, e.g., 5 U.S.C. §§ 302, 305 (1994), and we
             presume that that difference was intentional. Section 302, for example, authorizes
             “the head of an agency” to delegate certain types of authority vested in him or her
             to subordinate officials. 5 U.S.C. § 302(b). There, Congress specified that the term
             “‘agency’ has the meaning given it by section 5721 of [title 5].” Id. § 302(a). That
             section defines “agency” to include, among other things, an executive agency, a
             military department, a court of the United States, and the Administrative Office of
             the United States Courts, but not a government-controlled corporation. Id. § 5721.
             The fact that Congress, in conferring particular powers, distinguished between the
             heads of executive departments in section 301 and the heads of agencies in section




                                                           15




227-329 VOL_25_PROOF.pdf 25                                                                        10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         302 counsels against assuming that Congress meant to confer the authority in
         section 301 on the heads of all executive agencies. 5 See Bates v. United States, 522
         U.S. 23, 29-30 (1997) (“[W]here Congress includes particular language in one
         section of a statute but omits it in another section of the same Act, it is generally
         presumed that Congress acts intentionally and purposely in the disparate inclusion
         or exclusion.”) (quoting Russello v. United States, 464 U.S. 16, 23 (1983)).
            We thus conclude that OGE is not an “Executive department” within the mean-
         ing of section 301, and thus OGE may not issue Touhy regulations pursuant
         thereto.

                                                             III.

            Although OGE may not issue Touhy regulations pursuant to section 301, we
         conclude that it may issue such regulations, insofar as they govern the production
         of agency records, pursuant to section 3102 of the Federal Records Act, 44 U.S.C.
         § 3102 (1994). That section provides, in relevant part:

                  The head of each Federal agency shall establish and maintain an ac-
                  tive, continuing program for the economical and efficient manage-
                  ment of the records of the agency. The program, among other things,
                  shall provide for (1) effective controls over the creation and over the
                  maintenance and use of records in the conduct of current business.

         The term “records” includes

                  all books, papers, maps, photographs, machine readable materials, or
                  other documentary materials, regardless of physical form or charac-
                  teristics, made or received by an agency of the United States Gov-
                  ernment under Federal law or in connection with the transaction of

              5
                It is unclear why Congress chose to give some powers to the heads of executive departments and
         not to the heads of executive agencies or other Executive Branch institutions. It is clear, however, that
         in enacting title 5, Congress was responding to the growing number and complexity of personnel
         statutes scattered throughout the United States Code. Congress sought to consolidate and “restate in
         comprehensive form, without substantive change, the statutes in effect before July 1, 1965, that
         relate[d] to Government employees, the organization and powers of Federal agencies generally, and
         administrative procedure.” H.R. Rep. No. 89-901, at 1 (1965); S. Rep. No. 89-1380, at 18-19 (1966).
         Revisions of the language of the earlier statutes, the House and Senate reports explain, were intended
         not to have any substantive effect or to impair the precedential value of earlier judicial decisions and
         other interpretations of the statutes, but to facilitate the restatement of statutes relating to personnel in
         one comprehensive title. See H.R. Rep. No. 89-901, at 3; S. Rep. No. 89-1380, at 20-21. “Some of the
         changes [were] necessary to attain uniformity within the title,” while “[o]thers [were] necessary to
         effect consolidation of related statutes and to conform to common contemporary usage.” H.R. Rep. No.
         89-901, at 2; S. Rep. No. 89-1380, at 19. The fact that Congress, in adopting amendments designed to
         attain “uniformity,” nevertheless retained the disparate terminology of departments and agencies in
         title 5, strengthens the presumption that it acted deliberately.




                                                             16




227-329 VOL_25_PROOF.pdf 26                                                                                        10/22/12 11:10 AM
                         Authority of the Office of Government Ethics to Issue Touhy Regulations


                      public business and preserved or appropriate for preservation by that
                      agency or its legitimate successor as evidence of the organization,
                      functions, policies, decisions, procedures, operations, or other activi-
                      ties of the Government or because of the informational value of data
                      in them.

             Id. § 3301.
                 Unlike 5 U.S.C. § 301, 44 U.S.C. § 3102 extends to the head of “each Federal
             agency.” The term “Federal agency” includes, inter alia, any “executive agency,”
             44 U.S.C. § 2901(14) (1994), which “means any executive department or inde-
             pendent establishment in the Executive Branch of the Government, including any
             wholly owned Government corporation,” 40 U.S.C. § 472(a) (1994) (cross-
             referenced in 44 U.S.C. § 2901(13)). Defined as an “executive agency” in its
             enabling statute, 5 U.S.C. app. § 401, OGE is an independent establishment in the
             Executive Branch.
                 Pursuant to section 3102, OGE may establish effective controls over the
             “maintenance and use of records in the conduct of current business.” 44 U.S.C.
             § 3102. “Records maintenance and use” includes, among other things, “any
             activity involving . . . storage, retrieval, and handling of records kept at office file
             locations by or for a Federal agency.” Id. § 2901(4). Touhy regulations governing
             the production of official documents, files, or materials in connection with a legal
             proceeding would concern the “retrieval,” “handling,” and “use” of agency
             records, and thus would be authorized by section 3102. 6 Indeed, such regulations,
             which provide for the centralization of all requests for the production of agency
             records, would qualify as part of a program for the “economical and efficient
             management of the records of the agency.” Id. § 3102.
                 That the regulations might cover a broader range of documents and materials
             than would otherwise be included within the definition of “records,” as that term is
             used in the Federal Records Act, does not alter that conclusion. The agency is
             statutorily required to establish effective controls for an extremely broad range of
             materials, those providing “evidence of the organization, functions, policies,
             decisions, procedures, operations or other activities of the Government,” id.
             § 3301, and thus the extent to which the regulations would be over-inclusive
             would likely be minimal. Moreover, regulations promulgated by the National
             Archives and Research Administration (“NARA”) to implement the Federal
             Records Act make clear that agencies must exercise control over all agency

                 6
                   As the legislative history of the Federal Records Act makes clear, “the measure of effective
             records management should be its usefulness to the executives who are responsible for accomplishing
             the substantive purposes of the organization.” S. Rep. No. 81-2140, at 4 (1950). The Act requires
             agency heads to establish a system of records management not “to satisfy the archival needs of this and
             future generations, but first of all to serve the administrative and executive purposes of the organization
             that creates [the records].” Id.




                                                                17




227-329 VOL_25_PROOF.pdf 27                                                                                       10/22/12 11:10 AM
                              Opinions of the Office of Legal Counsel in Volume 25


         documents in order to discharge their responsibility to identify the records
         appropriate for preservation. NARA regulations require each federal agency,
         among other things, to “[d]evelop and implement records schedules for all records
         created and received by the agency.” 36 C.F.R. § 1222.20(b)(6) (2000) (emphasis
         added). A “comprehensive schedule” is a “printed agency manual or directive
         containing descriptions of and disposition instructions for all documentary
         materials, record and nonrecord, created by a Federal agency.” Id. § 1220.14.
         Thus, the Federal Records Act empowers an agency, such as OGE, to exercise
         control over all agency materials, not merely those that qualify as “records” within
         the meaning of that Act.
            It is noteworthy, furthermore, that the language of section 3102 discussed here
         is very similar to that found in the precursor to 5 U.S.C. § 301, 5 U.S.C. § 22,
         which the Attorney General relied upon in establishing the regulations concerning
         the production of materials by Department of Justice employees that were at issue
         in Touhy. That is, the authority conferred on agency heads to establish effective
         controls over “the maintenance and use of records in the conduct of current
         business,” 5 U.S.C. § 3102, appears, at least for the question presented here,
         functionally equivalent to the authority conferred on department heads to prescribe
         regulations for “the custody, use, and preservation of the records, paper, and
         property” of the department, 5 U.S.C. § 22. As mentioned above, the Supreme
         Court in Touhy concluded that the latter provision authorized the Attorney General
         to issue regulations withdrawing from subordinates the power to release depart-
         ment records. See 340 U.S. at 468. In light of the substantial similarity of the two
         provisions, Touhy provides additional support for the conclusion that section 3102
         would authorize such regulations.

                                                         IV.

            As mentioned above, OGE’s contemplated Touhy regulations would concern
         not only requests for the production of official files, documents, records, and other
         information, but also requests for the testimony of employees on official matters. 7
         While it is unclear whether OGE could rely, at least in part, on section 3102 to
         issue Touhy regulations governing such testimony requests, 8 we believe that OGE

             7
               We do not understand the proposed Touhy regulations to apply to requests for testimony by an
         agency employee on matters unrelated to his or her official duties or functions. We therefore do not
         address whether OGE has the authority to issue regulations governing such testimony.
             8
               One might argue, for example, that, to the extent the regulations govern requests for testimony
         concerning information in agency records, they would be within the discretion of agency heads
         pursuant to section 3102. On that view, because agency employees preparing for testimony can often be
         expected to seek access to and review agency records, an agency head may reasonably conclude that
         the centralization of requests for testimony would better enable the agency to control and oversee the
         use of its records. Because we believe OGE may issue testimony regulations pursuant to 5 U.S.C. app.
         § 401, we do not address that argument.




                                                          18




227-329 VOL_25_PROOF.pdf 28                                                                                  10/22/12 11:10 AM
                         Authority of the Office of Government Ethics to Issue Touhy Regulations


             may nonetheless issue them pursuant to the implied authority conferred on OGE
             by its organic statute, 5 U.S.C. app. § 401. Courts have long recognized that the
             government as a whole enjoys a common law deliberative process privilege that
             allows it to withhold information that would reveal “advisory opinions, recom-
             mendations and deliberations comprising part of a process by which governmental
             decisions and policies are formulated.” In re Sealed Case, 121 F.3d 729, 737 (D.C.
             Cir. 1997) (internal quotation marks omitted). In authorizing OGE to make a
             variety of governmental decisions and to formulate governmental policies, 9
             Congress must have intended the agency to enjoy the benefit of this privilege,
             which is designed “to prevent injury to the quality of agency decisions.” Id.
             (internal quotation marks omitted). Congress must therefore be understood to have
             implicitly conferred on the agency the means necessary to avail itself of the
             privilege. Advance notice and centralized review of testimony requests would
             allow OGE to make a timely and informed decision whether assertion of this
             privilege is necessary to protect privileged deliberations. Indeed, absent a notice
             requirement, an employee would be more likely to disclose confidential matters
             without informing the agency, and the privilege could then be found to have been
             waived. Because there must be the centralization of disclosure determinations for
             OGE to be able to preserve and assert this and any other privilege the government
             may assert in litigation, 10 we conclude that the authority to provide for such
             centralization may be inferred from the organic statute. See United States v.
             Bailey, 34 U.S. (9 Pet.) 238, 255 (1835) (“where the end is required, the appropri-
             ate means are given”); cf. United States v. Maurice, 26 F. Cas. 1211, 1216 (No.
             15,747) (C.C. Va. 1823) (Marshall, C.J.) (“there is a power to contract in every
             case where it is necessary to the execution of a public duty”). 11


                 9
                   OGE’s statutory responsibilities include, among other things, promulgating rules and regulations
             pertaining to conflicts of interest and ethics in the Executive Branch, monitoring and investigating
             compliance with federal public financial disclosure requirements by officers and employees of the
             Executive Branch, conducting reviews of financial statements to determine whether such statements
             reveal possible violations of applicable conflict of interest laws or regulations, and ordering corrective
             action on the part of agencies and employees which the Director deems necessary. See 5 U.S.C. app.
             § 402 (1994).
                 10
                    The Director of OGE is expressly authorized to appoint attorneys, 5 U.S.C. app. § 401(c)(1), who
             are entitled to assert the attorney-client privilege with respect to certain communications with other
             agency employees. See Tax Analysts v. IRS, 117 F.3d 607, 618 (D.C. Cir. 1997) (“In the governmental
             context, the ‘client’ may be the agency and the attorney may be an agency lawyer.”).
                 11
                    In concluding that the issuance of the proposed Touhy regulations governing official information
             unrelated to agency records could be a proper exercise of OGE’s authority pursuant to its organic
             statute, we note that the proposed regulations primarily function as an internal rule of operation for
             OGE, with only minimal effect on outside parties. The regulations would withdraw from subordinates
             decision-making autonomy with respect to official testimony and simply require outside parties to
             submit their testimony requests to a designated party for the agency. The regulations, as we understand
             them, would not confer on the head of OGE an independent basis of authority to deny requests for
             testimony.




                                                                19




227-329 VOL_25_PROOF.pdf 29                                                                                      10/22/12 11:10 AM
                              Opinions of the Office of Legal Counsel in Volume 25


            Recognition of this implied authority is buttressed by constitutional considera-
         tions. OGE is part of the Executive Branch and subject to the supervision of the
         President. The President, in turn, has the authority to prevent the disclosure of
         documents and information “whenever [he] finds it necessary to maintain the
         confidentiality of information within the Executive Branch in order to perform his
         constitutionally assigned functions.” Prosecution for Contempt of Congress of an
         Executive Branch Official Who Has Asserted a Claim of Executive Privilege,
         8 Op. O.L.C. 101, 116 (1984). The Director of OGE must therefore be able to
         learn of subpoenas for documents and testimony, and to supervise responses to
         these demands for information, in order both to apprize the President of any
         possible need to invoke executive privilege, and to comply with a presidential
         assertion of privilege. Accordingly, the separation of powers principles that
         underlie the doctrine of executive privilege support our conclusion that OGE has
         implicit authority to centralize disclosure determinations.

                                                      V.

            We conclude that OGE may not issue Touhy regulations pursuant to 5 U.S.C.
         § 301 because OGE is not an “executive department” within the meaning of
         section 301. We further conclude, however, that OGE may issue such regulations,
         insofar as they concern the production of agency records, pursuant to section 3102
         of the Federal Records Act. With respect to regulations concerning the appearance
         of agency employees as witnesses on official matters, we conclude that OGE may
         issue them pursuant to the implied authority of its organic statute, 5 U.S.C. app.
         § 401.

                                                            JOSEPH R. GUERRA
                                                       Deputy Assistant Attorney General
                                                           Office of Legal Counsel




                                                      20




227-329 VOL_25_PROOF.pdf 30                                                                10/22/12 11:10 AM